Citation Nr: 0511082	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-11 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for variously diagnosed 
gastrointestinal disorders claimed as a nervous stomach.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from October 1966 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2001, the veteran filed an application to reopen his 
gastrointestinal claim.  In the July 2002 decision, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the gastrointestinal claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).    

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In March 1977 and again in July 1994, the RO denied 
service connection for gastrointestinal disorders.

2.  In July 2000, the RO determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for gastrointestinal disorders.  

3.  Evidence submitted since the July 2000 RO decision which 
denied service connection for a gastrointestinal disorder 
does not bear directly and substantially upon the specific 
matter under consideration, or is cumulative or redundant, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence received since the July 2000 RO 
decision is not new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for variously diagnosed gastrointestinal disorders 
have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that he suffers from a chronic 
gastrointestinal disorder that had its onset during service.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes an evidence development letter 
dated in November 2001 in which the veteran was advised of 
the type of evidence necessary to substantiate his claim.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence the 
veteran should provide and what evidence VA should provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

Service medical records show that the veteran received 
psychiatric care as well as treatment for a "nervous 
stomach" in November 1969.  The diagnosis was viral syndrome 
vs anxiety reaction.  At his September 1970 separation 
examination the veteran reported a history of stomach 
problems.  However, the abdomen and viscera (including 
hernia), as well as his gastrointestinal system were 
considered clinically normal.  

A VA examination was conducted in January 1977.  The 
diagnoses included psychophysiologic gastrointestinal 
disorder, chronic, moderate manifested by recurrent episodes 
of epigastric cramping anorexia, and flatus, and chronic 
tension and restlessness.  

A March 1977 rating action denied service connection for a 
nonspecific stomach condition.  The RO determined that it was 
not shown that the psychophysiologic gastrointestinal 
disorder was proximately due to the nondiagnostic complaint 
during service.   

A private July 1993 report reflects that diagnostic studies 
and medical procedures were performed including 
esophagogastroduodenoscopy (EGD) with biopsy, colonoscopy, 
and polypectomy.  The diagnoses were esophageal ulcer, hiatal 
hernia, antral gastritis and colonic polyp.  A private 
September 1993 EGD revealed a small hiatal hernia, diffuse 
gastritis, and chronic peptic ulcer disease with scarring of 
both the distal antrum and duodenal bulb.   

In December 1993, the veteran filed a claim for service 
connection for a nervous stomach as secondary to Agent Orange 
exposure.  

A July 1994 rating denied service connection for esophageal 
ulcer, hiatal hernia, antral gastritis and colonic polyp 
secondary  to Agent Orange.  

In April 2000, the veteran filed a claim for dermatitis 
secondary to a "nervous stomach condition".  

Outpatient records dated between March and June 2000 show 
that the veteran received VA psychiatric care.  A July 2000 
rating action declined to reopen the gastrointestinal claim 
because new and material evidence had not been submitted.  

In July 2001, the veteran applied to reopen his claim for a 
nervous stomach secondary to Agent Orange exposure as well as 
his "medical condition of esophageal".  

The record contains VA and private medical records that date 
between 1997 and 2004.  The medical records disclose that the 
veteran has continued to receive treatment for his 
psychiatric and gastrointestinal disorders.  

New and material evidence to reopen a claim for a 
gastrointestinal disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, soft-tissue sarcoma, 
type II diabetes mellitus, and chronic lymphocytic leukemia.  
With regard to the skin diseases, PCT, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

As noted above, in July 2000, the RO decision declined to 
reopen the claim for service connection for a 
gastrointestinal disorder.  The RO decision is final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. § 
5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

Pertinent evidence associated with the claims file since the 
RO's July 2000 decision includes the veteran's statements, 
reports of private treatment, as well as VA examination and 
treatment records.  For reasons explained below, the Board 
finds that this evidence is not new and material.

The veteran's written statements regarding his 
gastrointestinal disorders, for the most part, basically 
recount his earlier statements.  They are in essence 
cumulative and redundant.  The veteran continues to suggest 
that he has a chronic gastrointestinal disorder that had its 
onset during military service.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Some of the medical records were not part of the record at 
the time of the July 2000 decision.  However, they are 
cumulative in that they show treatment for a currently 
diagnosed gastrointestinal disorder (gastroesophageal reflux 
disorder (GERD)), a condition first shown years after the 
veteran's separation from military service, and these records 
do not contain any medical opinion of a nexus between the 
currently diagnosed gastrointestinal disorders and his 
military service.  In other words, this evidence does not 
address or contradict the reasoning offered in support of the 
earlier denials on the merits.  It has no bearing on the 
issue of service incurrence and, therefore, is not new and 
material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).  

The Board's review does not disclose any evidence that is new 
and material.  Since the veteran has not submitted new and 
material evidence, VA does not have jurisdiction to reopen 
the claim and consider it again.  38 U.S.C.A. §§ 5108, 7104, 
7105; see, Barnett v. Brown, 83 F.3d, 1380, 1384 (Fed. 
Circuit 1996).


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for variously 
diagnosed gastrointestinal disorders, and the appeal is 
denied.




REMAND

In regard to the claim for service connection for PTSD, in 
November 2001, the RO requested that the veteran provide a 
description of his stressors.  In December 2001, the veteran 
responded; however, his descriptions lacked precise details.  
Because the veteran has provided only vague accounts of his 
alleged stressful experiences, the RO has not sought 
corroboration from the Center for Unit Records Research 
(CURR).  The RO has communicated the requirements for CURR 
research to the veteran, in the July 2002 rating decision, a 
VCAA letter, and the October 2002 statement of the case.  The 
veteran has not responded.  The Board finds that the RO 
requests to the veteran satisfy the duty to assist.  A 
submission to CURR may still be made, if the veteran responds 
with specific details before the development required in this 
remand is accomplished

The service medical records show that the veteran had 
complaints of a psychiatric nature and was evaluated.  He 
now is diagnosed with major depression, PTSD, and substance 
abuse.  The relationship, if any, between the psychiatric 
symptoms in service and the currently diagnosed mental 
disorders is a medical question requiring examination and 
opinion.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  If the RO receives a sufficiently 
detailed stressor statement, development 
through the usual source should be 
pursued.

2.  The veteran should be given a VA 
psychiatric examination to determine the 
etiology of his current mental disorders.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should set forth a diagnosis of all 
current mental disorders and offer an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that a current 
mental disorder is related to the 
symptoms demonstrated in service.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for a mental disorder, claimed 
as PTSD.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences including the 
possible denial of his claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


